Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


REJECTION OF CLAIMS UNDER 35 U.S.C. § 101

Claims 126 and 132 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a Judicial Exception under 35 U.S.C. § 101 regarding non-statutory subject matter. See 35 U.S.C. § 101 (Mayo Collaborative Services v. Prometheus Laboratories, Inc. (101 USPQ 2d 1961).  See also MPEP 2106.01.  See also MPEP 2106.01; Association for Molecular Pathology v. Myriad Genetics, Inc. (106 USPQ2d 1972 (Decided June 13, 2013); and 2019 PEG (2019 Revised Patent Subject Matter Eligibility Guidelines) posted on the USPTO website.  Comparisons of levels of expression of biological molecules and macromolecules between disease sates and non-disease states or during treatment or other course of a disease state are no more than natural phenomena and are therefore ineligible as patentable subject matter under 35 U.S.C. § 101. The analysis of the instant claims (see the flowchart “Subject Matter Eligibility Test for Products and Processes” in MPEP 2106 II) is as follows.  

Step 1, the instant claims are to a process = YES. 
Step 2A, Prong One: Do the instant claims recite an abstract idea, law of nature, or natural phenomenon? = YES.  The determination of which groups or subgroups individuals belong to according to naturally occurring genetic characteristics is an abstract idea based on laws of nature.  Based upon an analysis with respect to the claims as a whole, the instant claims are determined to be directed to a law of nature/natural Mayo Collaborative Services v. Prometheus Laboratories, Inc. (101 USPQ 2d 1961, Decided March 20, 2012). Thus claims 126 and 132 are deemed unpatentable subject matter under 35 U.S.C. § 101.
Step 2A, Prong Two: “Do the instant claims recite elements that integrate the Judicial Exception into a practical application? = NO.  
Step 2B, the instant claims recite additional elements that amount to significantly more than the Judicial Exception = NO.  General comparisons of levels of expression of biological molecules and macromolecules between disease sates and non-disease states or during treatment or other course of a disease state are no more than natural phenomena.
Thus, the instant claims are not drawn to patent eligible subject matter under 35 U.S.C. § 101.


ALLOWABLE CLAIMS

Claims 1-3, 7, 8, 11-15, 19, 20, 120-125, and 127-131 are allowable over the prior art of record.

ACTION IS FINAL
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES MARTINELL whose telephone number is (571) 272-0719.
The examiner works a flexible schedule and can be reached by phone and voice mail.  Alternatively, a request for a return telephone call may be e-mailed to james.martinell@uspto.gov.  Since e-mail communications may not be secure, it is suggested that information in such requests be limited to name, phone number, and the best time to return the call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave T. Nguyen, can be reached on (571) 272-0731.

OFFICIAL FAX NUMBER
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Any Official Communication to the USPTO should be faxed to this number.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.


	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/JAMES MARTINELL/            Primary Examiner, Art Unit 1634